Citation Nr: 0628083	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with 
nonproliferative diabetic retinopathy, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from June 1959 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.

Currently, the veteran's diabetic retinopathy is not rated 
separately from his diabetes mellitus, which is rated under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  His 
retinopathy manifestations can be rated separately if they 
are compensable.  Id, at Note 1.  The veteran has submitted 
an October 2005 doctor's statement that the veteran has non-
proliferative diabetic retinopathy in both eyes with 
clinically significant macular edema threatening central 
vision, and a recommendation that the veteran receive laser 
treatment to preserve central vision.  Macular edema was not 
present at the time of the May 2004 VA examination.  The 
veteran's private and VA records of treatment since 2003 
should be obtained to determine whether they contain evidence 
that would support his claim.  Additionally, a VA examination 
should be conducted to examine him for his diabetic 
retinopathy.  Since it is also possible that his diabetes 
mellitus has become worse since the 2004 examination, another 
diabetes mellitus examination also should be conducted.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED for the following action:

1.  Private records of the veteran's 
eye treatment since 2003 should be 
obtained, as should VA medical records 
from March 2004.

2.  An examination of the veteran's 
eyes should be conducted to determine 
how much ratable impairment currently 
exists from his diabetic retinopathy.  
The examiner should indicate what, if 
any, visual impairment is resulting 
from his diabetic retinopathy 
currently.  The claims folder should be 
made available to the examiner.  

3.  An examination should be conducted 
to determine the current level of 
disability from diabetes mellitus.  The 
claims folder should be made available 
to the examiner.  

4.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



